Reasons for Allowance
Claims 1-6, 8-13, 15, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a capacitor coupled with the first diode, the capacitor filters high frequency pulses from the nonlinear transmission line; a load electrically coupled with the capacitor; and an energy recovery circuit comprising an energy recovery diode and an inductor, the energy recovery circuit electrically coupled with the power supply and a circuit point between the first diode and the capacitor” in view of the other limitations as called for in independent claim 1; the limitation of “a filter coupled with the first diode, the filter filters high frequency pulses from the nonlinear transmission line; a load electrically coupled with the nonlinear transmission line; and an energy recovery circuit comprising a diode and an inductor, the energy recovery circuit is electrically coupled with the energy storage capacitor and the load” in view of the other limitations as called for in independent claim 10; and the limitation of “a first diode coupled with the nonlinear transmission line; an antenna electrically coupled with the first diode that radiates RF energy from the pulses with the RF signal; and an energy recovery circuit comprising a diode and an inductor electrically coupled with the nanosecond pulser and the antenna” in view of the other limitations as called for in independent claim 15.
Dependent claims 2-6, 8, 9, 11-13, 16, and 18 include the above-described allowable subject matter for being dependent on independent claims 1, 10, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849